DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as 
being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the concentration" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the present examination, “a concentration” is assumed.  Clarification is required.
Claim 1 recites the limitation “the measurements” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the present examination, “measurements” is assumed.  Clarification is required.  
Claim 1 recites the limitation “the response” in line 23.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the present examination, “a response” is assumed.  Clarification is required.
Claims 2-6 are rejected by virtue of their dependence from claim 1.
Claim 7 recites the limitation “the concentration” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the present examination, “a concentration” is assumed.  Clarification is required.
Claim 7 recites the limitation “the measurements” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the present examination, “measurements” is assumed.  Clarification is required.  
Claim 7 recites the limitation “the response” in line 24.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the present examination, “a response” is assumed.  Clarification is required.
Claims 8-9 are rejected by virtue of their dependence from claim 7.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirokane et 
al. (JP H08194878 A), hereinafter Hirokane, in view of Lee (EP 3258278 A1), hereinafter Lee.

Regarding claim 1, Hirokane discloses: Method for monitoring for partial discharges in an electrical installation comprising at least one electrical cubicle, the electrical cubicle comprising at least one item of medium-voltage or high-voltage electrical equipment, the electrical installation including:
at least one first set of sensors arranged inside the electrical cubicle and at least one second set of sensors arranged outside the electrical cubicle, each of the first and second sets of sensors comprising at least one sensor for a gaseous element; (Hirokane, e.g., see fig. 1 illustrating switchboard (1), first sensor (S1) and second sensor (S2) situated within the cubicle (1), as well as a third sensor (S3) and fourth sensor (S4); see also pg. 5, lines 9-15 disclosing the case where the detection target space is the switchboard (1) has been described.  The detection target space is not limited to this, and it can be applied to various power panels such as power panels for main equipment such as power plants and substations, cubicles in factories, etc.; see also pg. 3, lines 31-47 disclosing a vertical air passage (not shown) is formed in the switchboard (1) and a first sensor (S1) using a semiconductor gas sensor for detecting the concentration of odorous gas such as burnt odor is provided inside the air passage.  A second sensor (S2), which is a scattered light type smoke sensor for detecting the smoke concentration, is provided, while a first sensor (S3) using a semiconductor gas sensor is similarly provided outside the switchboard (1) to detect the presence or absence of disturbance.  A second sensor (S4), which is a scattered light smoke sensor, is also provided).
at least one scattered light type smoke sensor arranged inside the electrical installation, (Hirokane, e.g., see fig.1 to sensor (S2) arranged within the electrical installation, and see also pg. 3, lines 31-42 disclosing a second sensor (S2), which is a scattered light type smoke sensor for detecting the smoke concentration).
the method comprising at least the following steps:
a1) comparing the concentrations of the gaseous element that are obtained using the first set of sensors and the second set of sensors; (Hirokane, e.g., see pg. 2, lines 25-47 disclosing in the detection target space, a first sensor that detects the concentration of transparent gas generated due to the occurrence of an abnormality in the detection target space, and a non-transparent that occurs due to the occurrence of an abnormality in the detection target space.  Provided with a second sensor for detecting the concentration of the gas, the range of possible values of the first sensor and the second sensor is divided into a plurality of regions, respectively, the output of the first sensor and the second sensor, each region  The point is to determine the degree of normality or abnormality based on which of a plurality of states that are combined).
a2) determining, on the basis of the comparison in step a1), whether a variation in the concentration of the gaseous element that is acquired by the first set of sensors stems from a factor external to the electrical installation; (Hirokane, e.g., see pg. 2, lines 43-47 disclosing the output of the one sensor and the second sensor is included in any of a plurality of states in which each region is combined, and the output of the first sensor or the second sensor provided inside the detection target space, and The point is to determine the degree of normality or abnormality based on the magnitude relation of the outputs of the first sensor or the second sensor provided outside the detection target space).
b1) comparing the concentration of the gaseous element that is obtained by the first set of sensors with the measurements from the scattered light type smoke sensor . (Hirokane, e.g., see fig. 2 illustrating an area discrimination as detected by sensors S1 and S2, and fig. 3 to a table distinguishing data from fig. 2; and see pg. 4, lines 13-21 disclosing the abnormality detection device divides a range of values that can be taken by the first sensor (S1) and the second sensor (S2) provided inside the detection target space (1) into a plurality of regions, respectively.  One sensor (S1) and the output of the second sensor (S2) is included in any of a plurality of states in which the respective regions are combined, and the output of the first sensor (S1) and the second sensor (S2) provided inside the detection target space (1)).
b2) determining, on the basis of the comparison in step b1), whether a variation in the concentration of the gaseous element acquired by the first set of sensors stems from a variation in scattered light  inside the electrical installation; and (Hirokane, e.g., see fig. 3 illustrating a diagram of abnormal state determination; see also pg. 3, lines 31-42 disclosing a first sensor (S1) using a semiconductor gas sensor for detecting the concentration of odorous gas such as burnt odor is provided inside the air passage.  A second sensor (S2), which is a scattered light type smoke sensor for detecting the smoke concentration is provided.; and see also pg. 4, lines 31-45 disclosing fig. 3 shows determining which of “normal”, “preliminary alarm”, “disturbance”, and “main alarm” corresponds based on the magnitude relationship preset for each area.  That is, the first sensor S provided inside the detection target space (1).  If the output of either the first sensor (S1) or the second sensor (S2) is larger than the output of the first sensor (S3) or the second sensor (S4) provided outside the detection target space (1), the area.  “0” indicates “normal”, area “1” indicates “preliminary warning”, area “2” indicates “main warning”, area “3” in the case of, it is determined that the “main alarm”, and the outputs of both the first sensor S1 and the second sensor (S2) provided inside the detection target space (1) are the first sensors provided outside the detection target space (1); see also figs. 4 and 5, specifically to the step of area numbers 0 to 3 are determined by the combination of paired sensors of fig. 5).
c) if the response to step a2) and b2) is negative, deducing that the concentration of the gaseous element that is obtained by the first set of sensors stems from a factor internal to the electrical installation. (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.  Nevertheless, (Hirokane, e.g., see pg. 4, lines 43-45 disclosing in the case of area “3”, it is determined to be “main alarm”.  Here, “preliminary alarm” refers to the case where some symptom of abnormality can be seen but the urgency is not so high.  Some abnormality has occurred outside; see also fig. 4 illustrating a flow chart to discerning if the abnormality has occurred within or outside of the cabinet (1); see also pg. 5, line 40 – pg. 6, line 3 disclosing when the output of the abnormality detection sensor provided inside the detection target space (1) is equal to or more than the set value, it is normally determined that the abnormality is detected, but it is provided outside the detection target space (1).  If the output is less than or equal to the output of the abnormality detection sensor, it is determined that the abnormality detection sensor provided inside the detection target space (1) has responded to an abnormality occurring outside the detection target space (1), and the detection target space (1) is detected.  In this case, it is determined to be normal.  Even if no sensor is provided inside or outside the detection target space (1), the first sensor (S1) that detects the concentration of the transparent gas generated in the detection target space (1) due to the occurrence of an abnormality in the detection target space (1), and the detection target space (1) and a second sensor (S2) for detecting the concentration of the non-transparent gas generated due to the occurrence of the abnormality, and the range of values that can be taken by the first sensor (S1) and the second sensor (S2) is divided into a plurality of regions).
	Hirokane is not relied upon as explicitly disclosing the temperature and/or humidity sensor which acquire variations of temperature and/or humidity.
	However, Lee further discloses: the temperature and/or humidity sensor which acquire variations of temperature and/or humidity. (Lee, e.g., see fig. 1 illustrating temperature sensor (156) and humidity sensor (158); see also para. [0043] disclosing a temperature sensor (156) that outputs a temperature signal corresponding to a temperature of the electric power equipment, and a humidity sensor (158) that outputs a humidity signal corresponding to a humidity of the electric power equipment).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hirokane’s first and second set of sensors comprising at least one gaseous sensor, an arrangement of sensors inside of the electrical installation, comparison of concentrations of gas by the first and second set of sensors, determining if a variation in the concentration of the gaseous element stems from a factor external to the electrical installation, comparing the concentrations of gaseous element obtained by the sensors, determining a variation of concentration from the first set of sensors stems from inside the electrical installation, and deducing that the concentration of the gaseous element from the first set of sensors stems from an internal factor with Lee’s temperature and humidity sensors for at least the reasons that Lee teaches the application of an occurrence frequency, a temperature change amount and a humidity change amount, which in combination with the other sensors for a preset time or period, is set to a preset analysis algorithm, which may output result information indicating an analysis on whether the first sensor has occurred due to at least one of a temperature and a humidity.  The analysis unit (260) checks whether an occurrence frequency of the first sensor is increased (is an increase pattern) when a temperature change is an increase pattern.  If an increase pattern of the temperature change amount or the humidity change amount does not match with the increase pattern of the occurrence frequency of the first noise signal, the analysis unit (260) may output result information indicating that the first noise signal has occurred due to a partial discharge not a temperature change or a humidity change; e.g., see para. [0080]-[0086].  

	Regarding claim 2, Hirokane in view of Lee discloses: Method according to claim 1, wherein the sensor for a gaseous element of the first and second sets of sensors is chosen from an ozone sensor, a carbon monoxide sensor, a nitric acid sensor and a nitrogen oxides sensor. (Hirokane, e.g., see pg. 5, lines 16-22 disclosing a gas sensor of any type such as a catalytic combustion sensor can be used, and a carbon monoxide (CO) sensor or a hydrogen chloride (HCl) sensor may be used instead of the odor sensor).

	Regarding claim 4, Hirokane in view of Lee discloses: Method according to claim 1, wherein if the response to step b2) is negative, the method further comprises a step c’) of determining the state of wear of the material of the item of electrical equipment according to the concentration of the gaseous element obtained by the first set of sensors. (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.)

	Regarding claim 5, Hirokane in view of Lee discloses: Method according to claim 1, further comprising a warning step d) if the concentration of the gaseous element that is obtained by the first set of sensors is higher than  threshold value. (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.  Nevertheless, Hirokane, e.g., see figs. 4 and 5 disclosing a flowchart of steps which indicate reading a sensor level and determining of concentrations of a, b, and c are greater than or equal to a threshold, wherein subsequent steps, after a series of delays, culminates with an alarm determined by combination of area number and internal/external judgement).  

	Regarding claim 6, Hirokane in view of Lee discloses: Method according to claim 1, wherein the internal factor is wear on the item of electrical equipment.  (Hirokane, e.g., see pg. 2, lines 4-11 disclosing the detection target space is, for example, a power panel, and as the abnormality detection sensor, a hot-wire semiconductor gas sensor that detects an odor generated from the covering material of the wire due to heating; examiner notes it is at least implicit that the heating of a wire which produces gaseous emissions is inherently wear on the electrical equipment; see also pg. 2, lines 13-23 disclosing even in normal use, electric devices installed in the detection target space generate a little heat, and in such a case, for example, if a odor is generated from the covering material of the electric wire, the hot wire semiconductor gas sensor).

	Regarding claim 7, Hirokane discloses: System for monitoring for partial discharges in an electrical installation comprising at least one electrical cubicle, the electrical cubicle comprising at least one item of medium-voltage or high-voltage electrical equipment, the system including:
at least one first set of sensors arranged inside the electrical cubicle and at least  one second set of sensors arranged outside the electrical cubicle, each of the first and second sets of sensors comprising at least one sensor for a gaseous element, (Hirokane, e.g., see fig. 1 illustrating switchboard (1), first sensor (S1) and second sensor (S2) situated within the cubicle (1), as well as a third sensor (S3) and fourth sensor (S4); see also pg. 5, lines 9-15 disclosing the case where the detection target space is the switchboard (1) has been described.  The detection target space is not limited to this, and it can be applied to various power panels such as power panels for main equipment such as power plants and substations, cubicles in factories, etc.; see also pg. 3, lines 31-47 disclosing a vertical air passage (not shown) is formed in the switchboard (1) and a first sensor (S1) using a semiconductor gas sensor for detecting the concentration of odorous gas such as burnt odor is provided inside the air passage.  A second sensor (S2), which is a scattered light type smoke sensor for detecting the smoke concentration, is provided, while a first sensor (S3) using a semiconductor gas sensor is similarly provided outside the switchboard (1) to detect the presence or absence of disturbance.  A second sensor (S4), which is a scattered light smoke sensor, is also provided).
at least one scattered light type smoke sensor  arranged inside the electrical installation, (Hirokane, e.g., see fig.1 to sensor (S2) arranged within the electrical installation, and see also pg. 3, lines 31-42 disclosing a second sensor (S2), which is a scattered light type smoke sensor for detecting the smoke concentration).
a processing unit comprising a processor configured to implement at least the following steps; (Hirokane, e.g., see pg. 3, lines 43-47 disclosing it is configured by a computer-based abnormality detection circuit that activates the alarm device by determining that an abnormality has occurred in the switchboard (1) when an input value is greater than or equal to a predetermined value).
a1) comparing the concentrations of the gaseous element obtained using the first set of sensors and the second set of sensors; (Hirokane, e.g., see pg. 2, lines 25-47 disclosing in the detection target space, a first sensor that detects the concentration of transparent gas generated due to the occurrence of an abnormality in the detection target space, and a non-transparent that occurs due to the occurrence of an abnormality in the detection target space.  Provided with a second sensor for detecting the concentration of the gas, the range of possible values of the first sensor and the second sensor is divided into a plurality of regions, respectively, the output of the first sensor and the second sensor, each region  The point is to determine the degree of normality or abnormality based on which of a plurality of states that are combined).
a2) determining, on the basis of the comparison in step a1), whether a variation in the concentration of the gaseous element that is acquired by the first set of sensors stems from a factor external to the electrical installation; (Hirokane, e.g., see pg. 2, lines 43-47 disclosing the output of the one sensor and the second sensor is included in any of a plurality of states in which each region is combined, and the output of the first sensor or the second sensor provided inside the detection target space, and The point is to determine the degree of normality or abnormality based on the magnitude relation of the outputs of the first sensor or the second sensor provided outside the detection target space).
b1)  comparing the concentration of the gaseous element that is obtained by the first set of sensors with the measurements from the scattered light type smoke sensor ; (Hirokane, e.g., see fig. 2 illustrating an area discrimination as detected by sensors S1 and S2, and fig. 3 to a table distinguishing data from fig. 2; and see pg. 4, lines 13-21 disclosing the abnormality detection device divides a range of values that can be taken by the first sensor (S1) and the second sensor (S2) provided inside the detection target space (1) into a plurality of regions, respectively.  One sensor (S1) and the output of the second sensor (S2) is included in any of a plurality of states in which the respective regions are combined, and the output of the first sensor (S1) and the second sensor (S2) provided inside the detection target space (1)).
b2) determining, on the basis of the comparison in step b1), whether a variation in the concentration of the gaseous element acquired by the first set of sensors stems from a variation in the scattered light  inside the electrical installation; and (Hirokane, e.g., see fig. 3 illustrating a diagram of abnormal state determination; see also pg. 3, lines 31-42 disclosing a first sensor (S1) using a semiconductor gas sensor for detecting the concentration of odorous gas such as burnt odor is provided inside the air passage.  A second sensor (S2), which is a scattered light type smoke sensor for detecting the smoke concentration is provided.; and see also pg. 4, lines 31-45 disclosing fig. 3 shows determining which of “normal”, “preliminary alarm”, “disturbance”, and “main alarm” corresponds based on the magnitude relationship preset for each area.  That is, the first sensor S provided inside the detection target space (1).  If the output of either the first sensor (S1) or the second sensor (S2) is larger than the output of the first sensor (S3) or the second sensor (S4) provided outside the detection target space (1), the area.  “0” indicates “normal”, area “1” indicates “preliminary warning”, area “2” indicates “main warning”, area “3” in the case of, it is determined that the “main alarm”, and the outputs of both the first sensor S1 and the second sensor (S2) provided inside the detection target space (1) are the first sensors provided outside the detection target space (1); see also figs. 4 and 5, specifically to the step of area numbers 0 to 3 are determined by the combination of paired sensors of fig. 5).
c) if the response to steps a2) and b2) is negative, deducing that the concentration of the gaseous element that is obtained by the first set of sensors stems from a factor internal to the electrical installation. (Hirokane, e.g., see pg. 4, lines 43-45 disclosing in the case of area “3”, it is determined to be “main alarm”.  Here, “preliminary alarm” refers to the case where some symptom of abnormality can be seen but the urgency is not so high.  Some abnormality has occurred outside; see also fig. 4 illustrating a flow chart to discerning if the abnormality has occurred within or outside of the cabinet (1); see also pg. 5, line 40 – pg. 6, line 3 disclosing when the output of the abnormality detection sensor provided inside the detection target space (1) is equal to or more than the set value, it is normally determined that the abnormality is detected, but it is provided outside the detection target space (1).  If the output is less than or equal to the output of the abnormality detection sensor, it is determined that the abnormality detection sensor provided inside the detection target space (1) has responded to an abnormality occurring outside the detection target space (1), and the detection target space (1) is detected.  In this case, it is determined to be normal.  Even if no sensor is provided inside or outside the detection target space (1), the first sensor (S1) that detects the concentration of the transparent gas generated in the detection target space (1) due to the occurrence of an abnormality in the detection target space (1), and the detection target space (1) and a second sensor (S2) for detecting the concentration of the non-transparent gas generated due to the occurrence of the abnormality, and the range of values that can be taken by the first sensor (S1) and the second sensor (S2) is divided into a plurality of regions).
Hirokane is not relied upon as explicitly disclosing the temperature and/or humidity sensor which acquire variations of temperature and/or humidity.
	However, Lee further discloses: the temperature and/or humidity sensor which acquire variations of temperature and/or humidity. (Lee, e.g., see fig. 1 illustrating temperature sensor (156) and humidity sensor (158); see also para. [0043] disclosing a temperature sensor (156) that outputs a temperature signal corresponding to a temperature of the electric power equipment, and a humidity sensor (158) that outputs a humidity signal corresponding to a humidity of the electric power equipment).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hirokane’s first and second set of sensors comprising at least one gaseous sensor, an arrangement of sensors inside of the electrical installation, comparison of concentrations of gas by the first and second set of sensors, determining if a variation in the concentration of the gaseous element stems from a factor external to the electrical installation, comparing the concentrations of gaseous element obtained by the sensors, determining a variation of concentration from the first set of sensors stems from inside the electrical installation, and deducing that the concentration of the gaseous element from the first set of sensors stems from an internal factor with Lee’s temperature and humidity sensors for at least the reasons that Lee teaches the application of an occurrence frequency, a temperature change amount and a humidity change amount, which in combination with the other sensors for a preset time or period, is set to a preset analysis algorithm, which may output result information indicating an analysis on whether the first sensor has occurred due to at least one of a temperature and a humidity.  The analysis unit (260) checks whether an occurrence frequency of the first sensor is increased (is an increase pattern) when a temperature change is an increase pattern.  If an increase pattern of the temperature change amount or the humidity change amount does not match with the increase pattern of the occurrence frequency of the first noise signal, the analysis unit (260) may output result information indicating that the first noise signal has occurred due to a partial discharge not a temperature change or a humidity change; e.g., see para. [0080]-[0086].  

	Regarding claim 8, Hirokane in view of Lee discloses: System according to claim 7, comprising a warning device. (Hirokane, e.g., see pg. 3, lines 43-47 disclosing the anomaly detecting device includes an alarm device having a warning lamp which is a visually recognizing warning device and an alarm which is audibly recognizing warning device).

	Regarding claim 9, Hirokane in view of Lee discloses: System according to claim 7, comprising one or more actuators configured to adjust the environmental conditions inside the electrical installation. (Hirokane, e.g., see pg. 4, lines 7-12 disclosing the ventilation channel is installed in the casing covering the switchboard 1 through a plurality of ventilation slits formed on the surface of the casing so that the second sensor (S2) malfunctions.  While preventing the entry of harmful light, smoke or gas from the detection target space is made to flow in from the lower part of the ventilation channel by the ascending air current generated by the heat generation from the semiconductor gas sensor (S1)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirokane in view of Lee, 
in further view of Song et al. (CN 207541478 U), hereinafter Song.

	Regarding claim 3, Hirokane in view of Lee is not relied upon as explicitly disclosing: Method according to claim 1, wherein if the response to step b2) is positive, the method further comprises a step b3) of adjusting the environment conditions inside the electrical installation.
However, Song further discloses: wherein if the response to step b2) is positive, the method further comprises a step b3) of adjusting the environment conditions inside the electrical installation. (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.  Nevertheless, (Song, e.g., see pg. 7, lines 25-39 disclosing the air humidity data has many times to be abnormal, so that abnormal condition is serious. Therefore, if the main control module (130) whether any one is not satisfied, generating air humidity abnormal alarm information to communication module (150) corresponding to the environment data in the second pre-set rule or the third preset rule.  The air flow ventilation fan (140) according to the control of the main control module (130) begins to operate, air by pumping action of the fan, promotes substation operation).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hirokane in view of Lee’s method for monitoring partial discharges with Song’s adjusting the environment conditions inside the electrical installation for at least the reasons that Song teaches evacuating the air to reduce the humidity in order to perform a comparison to more accurately ascertain the degree of abnormality; e.g., see pg. 7, lines 6-24.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2019/0056446 A1 to Dukarm relates to a method and system for assessment of fault severity, risk exposure, and gassing status for liquid-filled high-voltage apparatus.
US 2021/0341520 A1 to Davis relates to electricity meter thermal performance monitoring.
CN 107370036 A to Chi relates to distribution and monitoring method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863